DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 05/23/2020.
The Amendments to Claims 1-2, 7, 10-11, and 17, filed 05/23/2020, are acknowledged and accepted.
The Cancellation of Claims 3, 6, 8-9, 12, and 18-20, filed 05/23/2020, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5, 7, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2010/0171752), hereinafter Kim in view of Anex et al. (2005/0247558), hereinafter Anex.
Regarding claim 1, Kim discloses, in figures 3-4, a temperature regulating device (EPD driving apparatus) (paragraph 0029) comprising:  a structure (300, EPD) comprising a capsule (310, micro capsules) (paragraph 0030) containing (i) first particles (301, white particles) having a first electrophoretic mobility and having a first color (white) (paragraph 0032) and (ii) second particles (303, black particles) having a second electrophoretic mobility and having a second color (black) (paragraph 0032), wherein the first electrophoretic mobility and the second electrophoretic mobility are different (paragraph 0033 discloses wherein level L, the reference pulse is for the black particles 303, and at level H, the reference pulse is for the white particles 301 and paragraph 0034 discloses 15V is applied to level L and move the black particles and -15V is applied to level H and move the white particles), and wherein the first color and the second color are different (paragraph 0032 discloses white and black particles); a temperature sensor in contact with or in spaced relationship with the structure (paragraph 0031 discloses The control unit 100 controls the operation of the EPD driving apparatus, determines data to be displayed on the EPD 300, and controls the operation of the driving unit 200 in accordance with determined data and a current temperature; Examiner notes that although a temperature sensor is not shown, some type of element that senses temperature is present in order for the operations to function in accordance with the temperature); a voltage source for applying a voltage to the capsule (310, micro capsule) (paragraph 0032); and a controller (100, control unit) in electrical communication with the temperature sensor and the voltage source, the controller being configured to execute a program stored in the controller to apply a level of the voltage to the capsule based on temperatures received from the temperature sensor (paragraphs 0031, 0035, and 0038).
Kim fails to disclose a structure comprising an internal reservoir configured to retain a fluid, the reservoir including an inlet in fluid communication with the internal reservoir and an outlet in fluid communication with the internal reservoir, the structure having an incident light surface.
Anex discloses, in figure 1, a structure comprising an internal reservoir (102 and 104, first and second reservoirs) configured to retain a fluid (paragraph 0068), the reservoir including an inlet (118, inlet port) in fluid communication with the internal reservoir (102 and 104, first and second reservoirs) (paragraph 0069) and an outlet (110, via) in fluid communication with the internal reservoir (102 and 104, first and second reservoirs) (paragraph 0068), the structure having an incident light surface (figure 1 and paragraphs 0068-0069).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the reservoirs of Anex for the purpose of the allowing the working fluid to flow between each reservoir and the system.
Regarding claim 2, Kim discloses, in figures 3-4, a temperature regulating device (EPD driving apparatus) (paragraph 0029), wherein the capsules further comprise a carrier medium (fluid) and the first particles and second particles are disposed in the carrier medium (paragraph 0030). 
Regarding claim 4, Kim discloses, in figures 3-4, a temperature regulating device (EPD driving apparatus) (paragraph 0029), wherein the first color has a first albedo and the second color has a second albedo, and the first albedo is greater than the second albedo (paragraphs 0032-0034; Examiner notes that black particles and white particles will reflect differently; based upon the dark and light colors).
Regarding claim 5, Kim discloses, in figures 3-4, a temperature regulating device (EPD driving apparatus) (paragraph 0029), wherein the first color is black and the second color is white (paragraph 0030).
Regarding claim 7, Kim discloses, in figures 3-4, a temperature regulating device (EPD driving apparatus) (paragraph 0029), wherein the temperature sensor is disposed on the incident light surface (Examiner notes that the control and drive units operate in accordance with the temperature and therefore the sensor would be disposed to receive the incident light). 
Regarding claim 14, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the controller and the voltage source are enclosed in a waterproof housing.
However, it would have been obvious to one having ordinary skill in the art to situate the controller and voltage source in a waterproof housing in order to prevent an accident and to protect the surroundings and the apparatus.
Regarding claim 17, Kim discloses, in figures 3-4, a temperature regulating device (EPD driving apparatus) (paragraph 0029), wherein the controller executes the program stored in the controller to apply a first level of the voltage to the capsules when a temperature received from the temperature sensor is below a predetermined temperature and to apply a second level of the voltage to the capsule when a temperature received from the temperature sensor is at or above the predetermined temperature (paragraphs 0034 and 0038).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2010/0171752), hereinafter Kim in view of Anex et al. (2005/0247558), hereinafter Anex as applied to claim 1 above, and further in view of Rogers et al. (8552299), hereinafter Kim.
Regarding claim 10, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the incident light surface is coupled to a roof of a vehicle.
Rogers discloses wherein the incident light surface is coupled to a roof of a vehicle (col. 9, lines 30-39).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the structure for a roof of Rogers for the purpose of providing electronic devices on unconventional substrates.
Regarding claim 11, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the incident light surface is coupled to a roof of a dwelling.
Rogers discloses wherein the incident light surface is coupled to a roof of a dwelling (col. 9, lines 30-39).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the structure for a roof of Rogers for the purpose of providing electronic devices on unconventional substrates.

Claims 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2010/0171752), hereinafter Kim in view of Anex et al. (2005/0247558), hereinafter Anex as applied to claim 1 above, and further in view of Yoscovich (9812984).
Regarding claim 13, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the electrical communication between the controller and the voltage source is wireless. 
Yoscovich discloses wherein the electrical communication between the controller and the voltage source is wireless (col. 5, lines 27-31).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Kim with the wireless communication of Yoscovich for the purpose of avoiding wires, lines, and cords.
Regarding claim 15, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose further comprising a photovoltaic power supply in electrical communication with the controller.
Yoscovich discloses further comprising a photovoltaic power supply in electrical communication with the controller (col. 5, lines 14-17 discloses a photovoltaic string connected in series to the voltage compensation).
 Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Kim with the photovoltaic power supply of Yoscovich for the purpose of using solar power to generate electricity.
Regarding claim 16, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the controller, the photovoltaic power supply, and the voltage source are enclosed in a waterproof housing.
Rogers discloses wherein the controller, the photovoltaic power supply, and the voltage source are enclosed in a housing (col. 5, lines 14-17 discloses a photovoltaic string connected in series to the voltage compensation). Rogers does not specifically disclose a waterproof housing.
However, it would have been obvious to one having ordinary skill in the art to situate the controller and voltage source in a waterproof housing in order to prevent an accident and to protect the surroundings and the apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872